Citation Nr: 0525257	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  99-13 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for left testicle torsion.

2.  Entitlement to service connection for right ankle strain.

3.  Entitlement to service connection for chronic left knee 
pain.

4.  Entitlement to service connection for low back pain.

5.  Entitlement to service connection for left shoulder 
strain.

6.  Entitlement to service connection for chronic neck pain 
with headaches.

7.  Entitlement to service connection for chronic right wrist 
pain.

8.  Entitlement to service connection for a left eye 
disorder.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1994 to August 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Nashville, Tennessee.  In July 1999, 
the veteran voiced disagreement, a statement of the case SOC 
was issued, and the veteran's substantive appeal was 
received.

In August 2002, the Board issued a decision in this case.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2003, a Joint Motion to Vacate and Remand (motion) was 
submitted to the Court, which the Court granted later that 
same month. Therefore, the August 2002 Board decision was 
vacated and the Board remanded this matter for additional 
development in November 2003.  The additional development is 
now complete and this matter is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained and all 
due process concerns have been addressed.

2.  The veteran's left testicle torsion is manifested by 
complaints of pain.

3.  Competent, probative medical evidence does not reveal a 
current, chronic disability as the result of or medically 
attributed to any in-service complaints of or treatment of 
right ankle strain, left knee pain, low back pain, left 
shoulder strain, chronic neck pain with headaches, chronic 
right wrist pain, or a left eye disorder.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, but no 
more, for left testicle torsion are met during the pendency 
of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.115b, Diagnostic Code 
7523, 4.124(a), Diagnostic Code 8530 (2004).

2.  Service connection is not warranted for right ankle 
strain, left knee pain, low back pain, left shoulder strain, 
chronic neck pain with headaches, chronic right wrist pain, 
or a left eye disorder.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

First, the Board notes that the evidence of record reveals 
that the veteran failed to report for scheduled VA 
examinations in September 2004.  When a claimant fails to 
report, without good cause, for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(a)(b); see also Fenderson v. West, 12 Vet. App. 119, 
125 (1999) (appeal of the disability evaluation assigned at 
the grant of service connection is treated as an original 
claim, not an increased rating claim).  Therefore, since the 
evidence reveals that the veteran failed to report for a VA 
examination scheduled in conjunction with his original 
compensation claim and that he did not submit a good cause 
for failing to report, the Board must decide his claim based 
on the evidence of record.

Historically, the veteran was found unfit for service due to 
left testicular pain.  See April 1998 Findings of the 
Physical Evaluation Board Proceedings.  After his discharge 
from service, the veteran filed a claim for benefits in 
September 1998 and service connection was established by the 
April 1999 rating decision for left testicle torsion and a 
noncompensable rating was assigned.  The disability was rated 
as analogous to testicular atrophy.  See 38 C.F.R. § 4.20 
(2004).  A noncompensable evaluation is assigned for complete 
atrophy of one testis while a 20 percent is assigned for 
complete atrophy of both testes.  38 C.F.R. § 4.115b, 
Diagnostic Code 7523 (2004).  In this case, however, the 
veteran is only service-connected for a disability of the 
left testicle.  Regardless, even were the veteran's 
nonservice-connected right testicle to be considered, a 
compensable disability rating would not be warranted as there 
is no competent medical evidence to suggest that the veteran 
suffers from right testicular atrophy.  The medical evidence 
merely reveals complaints of left testicular pain and a 
diagnosis of torsion (a rotation of spermatic cord producing 
ischemia of testis).  See March 1999 VA examination report.

The veteran's testicular disability may also be rated by 
analogy to "penis, deformity, with loss of erectile power." 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2002).  The rating 
schedule provides a 20 percent rating for deformity of the 
penis with loss of erectile power.  However, the evidence 
fails to reveal that the veteran's left testicle torsion 
results in deformity of the penis or in loss of erectile 
power.  Accordingly, the Board concludes that the provisions 
of Diagnostic Code 7522 do not provide a basis for a 
compensable rating for the veteran's testicle disability.

The Board notes, however, that the veteran's testicular pain 
occurs in the area enervated by the ilio-inguinal nerve.  
Thus, the testicular disability may also be rated the 
provisions of 38 C.F.R. § 4.124(a), Diagnostic Code 8530, 
which provides a 10 percent rating, and no more, for neuritis 
of the ilio-inguinal nerve that is severe or complete.  In 
view of the persistent and frequent complaints of pain in the 
testicular area, the veteran's testicular disorder 
constitutes a disability that is equivalent to severe 
neuritis of this nerve and, therefore a 10 percent rating for 
testicular pain is warranted under the criteria of this 
diagnostic code.

In short, a 10 percent disability rating, but no more, for 
left testicle torsion is warranted.  As the criteria for a 
disability rating in excess of 10 percent is not met during 
the pendency of this appeal, a staged rating is not 
warranted.  To the extent that the weight of the evidence is 
against a disability rating in excess of 10 percent, the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2004).

The Board observes that the March 1999 VA examination report 
reflects that the veteran indicated that his testicular pain 
interfered with his employment and that he planned to go back 
to school.  However, his left testicle torsion does not 
present manifestations that could be regarded as presenting 
an exceptional or unusual disability picture.  The disability 
rating itself is recognition that industrial capabilities are 
impaired and his disability picture is not reflective of 
factors that take him outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, the Board 
finds that the disabilities at issue do not warrant referral 
for the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2004).

Service Connection Claims

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  Resolution of issues that involve medical knowledge, 
such as the diagnosis of a disability and the determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  As the veteran is a layperson, his statements in 
support of claim that he has various conditions as the result 
of his military service is not competent medical evidence as 
to the diagnosis of a current chronic disability or the 
etiology of any disorder.

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran's service medical records show that in October 
1994, the veteran was found fit to undergo military training.  
While on active duty, the veteran complained of low back pain 
although his spine was assessed as normal.  See December 1996 
service medical record.  In May 1997 he was treated for right 
wrist strain and the history portion of an April 1998 
optometry clinic note shows that the veteran reported having 
a weapon explode in his face two years previously.  His March 
1998 report of medical examination for separation shows that 
the veteran's eyes, upper extremities, lower extremities, and 
spine were clinically evaluated as normal.  His March 1998 
report of medical history reflects that he indicated that he 
had or had had swollen painful joints, bone/joint 
deformities, recurrent back pain, foot trouble but had not 
had painful/trick shoulder or trick/locked knee.  The 
physician's summary portion of the report of medical history 
reflects that the veteran's orthopedic complaints were all 
secondary to minor injuries that were not considered 
disqualifying/disabling.  In April 1998, the veteran was 
found unfit for service due to left testicular pain.  See 
Findings of the Physical Evaluation Board Proceedings.

After his discharge from service, the veteran filed various 
service connection claims and he was afforded a VA 
examination.  The March 1999 VA examination report reflects 
that the veteran had a right heel spur, a strained right 
ankle, a left knee condition, a lower back condition, left 
shoulder strain triggering headaches, all secondary to 
musculoskeletal origin.  The report indicates that the 
veteran also had a history of injury to the right wrist with 
extreme pain from lifting and holding.  However, the 
competent medical evidence of record does not relate any 
current, chronic disability to the veteran's various in-
service eye and orthopedic complaints.  The veteran failed to 
report for the scheduled September 2004 VA examination at 
which additional medical evidence could have been obtained.  
See 38 C.F.R. § 3.655 (2004).  

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (service 
connection requires the diagnosis of a current, chronic 
disability); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.").  
In the absence of competent medical evidence diagnosing 
current chronic disabilities that are etiologically related 
to the veteran's service or some incident therein, service 
connection must be denied.  As the weight of the evidence is 
against the veteran's service connection claims, the doctrine 
of reasonable doubt is not for application.  See Ortiz v. 
Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).  

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has certain notice and assistance 
requirements when it receives a complete or substantially 
complete application for benefits.  The notice requirements 
were summarized in Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), where the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letter, with enclosure, sent to 
the veteran in June 2004.  The letter notified the veteran of 
elements (1), (2) and (3), see above, for his increased 
rating and service connection claim.  The letter also 
requested that the veteran send to VA any evidence in his 
possession that pertained to his claims in compliance with 
element (4).  In addition to notice found in the letter, the 
veteran was notified of what information and evidence was 
needed to substantiate his claims by virtue of the 
supplemental SOCs (SSOCs) issued in March 2002 and April 
2005.  He was provided with the regulation regarding VA's 
duty to assist in the April 2005 SSOC.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
his claims.  Therefore, the Board considers the notice 
requirements of the VCAA met.  See Mayfield v. Nicholson, 19 
Vet. App. 109 (2005).  

Additionally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not possible here considering that the VCAA became 
effective in November 2000 and this claim was originally 
adjudicated in April 1999.  Nevertheless, the veteran was 
subsequently provided VCAA content complying notice and 
proper ensuing VA process.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded a VA examination in March 
1999 and afforded the opportunity for another in September 
2004.  As previously indicated, the veteran failed to report 
to his September 2004 VA examination and he was given the 
opportunity to provide good cause for his failure to report 
and to indicated whether he was willing to report a VA 
examination.  See September 2004 letter.  He was also 
informed that a failure to do so would result in a decision 
being made based on the evidence of record.  The veteran did 
not respond to the September 2004 letter.  

His service medical records and the report of the March 1999 
VA examination have been associated with his claims file.  
While the record generally indicates the veteran may have 
received private medical treatment and generic work-related 
assertions have been offered, the veteran has not identified, 
or authorized the request of, any additional evidence.  As 
such, the Board concludes that no further assistance to the 
veteran regarding development of evidence is required.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 


ORDER

A 10 percent disability rating, but no more, for left 
testicle torsion is granted, subject to the laws and 
regulations governing the disbursement of VA benefits.

Service connection for right ankle strain, left knee pain, 
low back pain, left shoulder strain, chronic neck pain with 
headaches, chronic right wrist pain, and a left eye disorder 
is denied.


-
	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


